Citation Nr: 0302882	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  97-10 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of multiple facial fractures with sinusitis and 
status post septoplasty. 

3.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a right knee patellar fracture with 
degenerative changes.  

4.  Entitlement to a total disability rating based on 
individual unemployability. 

(The issues of entitlement to service connection for a neck 
disability and entitlement to service connection for a back 
disability will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1988 to November 
1991, with approximately three months of previous active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Ft. Harrison, 
Montana, regional office (RO) of the Department of Veterans 
Affairs (VA).  These issues were previously part of an appeal 
to the Board in November 2000, but were remanded to the RO 
for additional development.  The requested development has 
been completed, and the appeals have been returned to the 
Board for further review.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for a neck disability 
and entitlement to service connection for a back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  Service medical records and post service medical records 
are negative for a diagnosis of a seizure disorder.  

2.  The veteran experiences approximately ten episodes of 
sinus infection each year which generally do not require 
antibiotic treatment, including two episodes each year that 
are incapacitating, with headaches, pain, and discharge.  
There is no evidence of repeated surgeries, chronic 
osteomyelitis, repeated curettage, or near constant 
sinusitis.  

3.  The veteran's residuals of a right knee fracture are 
productive of moderate impairment of the knee due to 
instability.  

4.  The veteran has degenerative changes of the right knee 
confirmed by X-ray study, with pain that is productive of 
significant limitation of functional ability during flare-ups 
or with prolonged use. 

5.  The veteran is currently employed on a full-time basis. 


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for the residuals of multiple facial fractures 
with sinusitis and status post septoplasty have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.97, Code 6510 (1996); 38 C.F.R. §§ 4.7, 4.97, Code 6510 
(2002).  

3.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a fracture of the right patella have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.71a, Code 5257 (2002). 

4.  Traumatic arthritis of the right knee is 10 percent 
disabling according to applicable schedular criteria.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5003 
(2002); VAOPGCPREC 9-98 (August 14, 1998).

5.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has developed a neck disability 
and a seizure disorder as a result of active service.  He 
notes that he sustained multiple injuries during a training 
accident in service when he fell 25 feet.  He argues that he 
has a seizure disorder as a result of the trauma he sustained 
to his head.  The veteran notes that service connection has 
already been established for organic brain disorder as a 
result of trauma.  He reports episodes of dizziness and 
syncope, which he believes is a result of the same trauma 
which led to his organic brain disorder.  

The veteran also contends that the evaluations assigned to 
his service connected disabilities are inadequate to reflect 
their current level of severity.  He believes that his 
sinusitis is productive of headaches on a daily basis, which 
he argues are separate and distinct from the migraine 
headaches for which service connection is also in effect.  
The veteran states that his right knee disability causes 
pain, weakness, and instability.  Finally, the veteran 
contends that his service connected disabilities combine to 
render him unemployable.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decisions on 
appeal, and he has been provided with Statements of the Case 
and Supplemental Statements of the Case that contain the laws 
and regulations concerning his claims, the rating codes 
governing the evaluation of his service connected 
disabilities, and an explanation of the reasons and bases for 
the denial of his claims, which also indicate what evidence 
was needed to prevail.  VA has contacted the veteran on 
several occasions to request that he identify treatment 
sources, and it appears that all medical records that have 
been identified by the veteran have been obtained.  These 
issues were each remanded in November 2000.  The development 
requested by this remand has been completed, which included 
providing the veteran with examinations, requesting and 
obtaining additional service medical records, and requesting 
and obtaining additional treatment records.  The veteran has 
offered testimony in support of his claims at three hearings 
before hearing officers at the RO.  Finally, the veteran was 
provided with a letter in September 2002 that contained the 
provisions of the VCAA.  This letter notified the veteran of 
what must be shown to prevail in his claims, what evidence VA 
would obtain, what evidence he should submit, and what 
assistance would be afforded him by VA in order to obtain 
evidence.  The Board must conclude that the duties to notify 
and assist have been completed, and that the veteran was made 
aware of what evidence he should provide, and what evidence 
would be obtained by VA.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2001).  

I. Service Connection for a Seizure Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

The service medical records show that the veteran sustained 
multiple injuries in a May 1990 accident.  His injuries 
included trauma to the head.  However, these records are 
negative for treatment for a seizure.  In addition, the 
service medical records do not contain a diagnosis of a 
seizure disorder.  

The post service medical records include the report of a VA 
fee basis neurologic examination conducted in April 1995.  
The veteran did not report a history of seizures, and a 
seizure disorder was not diagnosed.  

VA treatment records from September 1995 show that the 
veteran had gone into the bathroom the previous night, where 
he began to feel faint and almost fell forward.  He was 
negative for past seizure activity.  The diagnostic 
impression was syncope.  October 1995 records show that the 
veteran experienced a similar episode.  The veteran was 
concerned that he may have suffered a seizure.  The plan was 
to schedule an electroencephalogram. 

The veteran underwent an electroencephalogram at a private 
facility in October 1995.  The impression was mild to 
moderately abnormal recording for age.  The report was 
negative for a reference to a seizure disorder.  

At a January 1997 private neurologic consultation, the 
history of the veteran's head injury was noted, as were the 
results of the October 1995 electroencephalogram.  The 
examiner stated that the veteran had not experienced any 
documented post-traumatic seizures, although the episode of 
syncope the previous year was noted.  The 
electroencephalogram did not show any epileptiform features, 
although there were other irregularities consistent with a 
history of a significant head injury.  Following the 
examination, the examiner did not include a diagnosis of a 
seizure disorder.  

VA orthopedic records from September 1998 include a summary 
of the veteran's medical history.  This states that the 
veteran experiences seven or eight seizures each week. 

The veteran underwent a VA examination for neurological 
disorders in December 1998.  He described his migraine 
headaches, and said that he was basically not able to 
function for the first 30 minutes of each episode.  A 
diagnosis of a seizure disorder was not made. 

June 1999 lay statements from the veteran's coworkers and 
supervisors have been submitted as evidence.  These note that 
the veteran experiences severe headaches which will 
incapacitate him for a period of time.  They described these 
headaches as seizures.  

The veteran offered testimony concerning his claimed seizure 
disorder at a hearing at the RO in June 1999.  Episodes in 
which the veteran would lose concentration and contact with 
his surroundings during his headaches were described.  The 
veteran's representative stated that two doctors had alluded 
to the veteran having a seizure disorder.  However, it was 
acknowledged that none of the veteran's doctors had rendered 
a diagnosis of a seizure disorder.  See Transcript.  

At a July 1999 private neurologic examination, the veteran 
described episodes in which he would have a sharp pain in his 
temple, which would cause his eyes to roll back and his body 
to shake.  He added that he was not completely aware of his 
surroundings during these episodes, which occurred about 
twice a week.  The impression stated that the veteran's 
seizure like pains were difficult to assess, but were 
probably a form of vascular headache or local trauma.  The 
findings of the previous electroencephalogram were noted, but 
an additional one was recommended to see if there was 
evidence for ongoing seizure type activity.  

A November 1999 private neurologic examination related the 
veteran's descriptions of temple pain that was so intense 
that it interrupted his thinking.  The veteran's wife said 
that it would cause him to nearly shake with pain.  The 
examiner noted that the veteran had undergone a new 
electroencephalogram earlier in the month.  The veteran 
stated that he had experienced one of his episodes during the 
electroencephalogram.  However, the test was read as normal.  
The examiner stated that given the clinical history and the 
findings of the electroencephalogram, it was unlikely that 
the veteran's symptoms represented seizures, and were more 
likely paroxysmal neuralgic pain, such as a variant of a 
migraine.  

April 2002 VA treatment records show that the veteran 
reported a history of many symptoms, including seizures.  A 
seizure disorder was not included in the diagnoses. 

The veteran underwent a complete VA examination in September 
2002.  A diagnosis of a seizure disorder was not reached.  

The Board finds that entitlement to service connection for a 
seizure disorder is not warranted.  The service medical 
records are negative for both a history of seizures and a 
diagnosis of a seizure disorder.  The post service medical 
records show that the veteran has reported one or two 
episodes of syncope, as well as certain symptoms that 
accompany his migraines.  The September 1998 VA treatment 
records include a history of seven to eight migraine seizures 
a week.  However, this history was apparently obtained from 
the veteran, and these records do not include a diagnosis of 
a chronic seizure disorder.  The remaining evidence is 
negative for a diagnosis of a seizure disorder.  A November 
1999 electroencephalogram and neurologic examination 
conducted specifically as a result of the veteran's 
complaints found that it was unlikely the veteran had a 
seizure disorder.  The Board notes the veteran's sincere 
belief that he has a seizure disorder, but he is not a 
doctor, and is not qualified to make a diagnosis of his 
symptoms.  The lay statements from his coworkers do not 
constitute a diagnosis for the same reason.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  A current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  No doctor 
has diagnosed the veteran has having a chronic seizure 
disorder.  The testimony from the June 1999 hearing agreed 
that there has never been a diagnosis of such a disorder.  
Therefore, as the Board notes that there is no qualified 
medical diagnosis or opinion that states the veteran 
currently had a seizure disorder, his claim must be denied.   

II. Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Facial Fractures with Sinusitis

The record indicates that entitlement to service connection 
for multiple facial fractures with sinusitis was established 
in an August 1995 rating decision.  A zero percent evaluation 
was assigned for this disability, effective from December 
1994.  The evaluation for this disability was increased to 10 
percent in a June 1996 rating decision, also effective from 
December 1994.  The June 1996 decision changed the diagnosis 
of the veteran's disability to include the residuals of a 
septoplasty.  A February 1998 rating decision increased the 
evaluation to the current 30 percent rating.  

The veteran's disability is evaluated under 38 C.F.R. § 4.96, 
Code 6510, which is the rating code for sinusitis, panusitis, 
chronic.  This regulation was changed during the course of 
the veteran's appeal, effective from October 7, 1996.  When a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  As the RO has previously considered the 
veteran's claim under both the old and new regulations, the 
Board may proceed with the evaluation of the veteran's 
disability.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Under the rating code in effect prior to October 7, 1996, 
pursuant to code 6510, which governs the ratings for chronic 
pansinusitis, a 30 percent rating is assigned when the 
disorder is severe, with frequently incapacitating 
recurrences, severe and frequent headaches, and purulent 
discharge or crusting reflecting purulence.  A maximum 50 
percent rating is assigned postoperatively, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  
38 C.F.R. § 4.97, Code 6510 (1996).

Under the regulation currently in effect, the veteran's 
disability is evaluated under the general formula for 
sinusitis.  According to this formula, a 50 percent rating is 
warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is evaluated as 30 percent 
disabling.  38 C.F.R. § 4.97, Code 6510.  

At a March 1995 VA examination, the veteran was noted to have 
a slight amount of rhinitis present in the right nares, but 
not severely so.  Pressure over the orbital foramen of both 
the right and left side gave him immediate pain in his 
sinuses.  He was tender to percussion over the frontal 
sinuses on the right and over the maxillary sinuses on both 
the right and left.  The diagnoses included chronic 
sinusitis, secondary to sinus fractures.

The veteran was afforded a VA fee basis neurologic 
examination in April 1995.  He was noted to have generalized 
headaches that often began in the area of the maxillary 
sinuses.  These were at least a weekly occurrence, and could 
last hours or even days.  He also had occasional epistaxis, 
as well as a loss of smell.  The diagnoses included residuals 
of fracture of multiple sinuses by history, although the 
anosmia was a residual.  

September 1995 VA treatment records state that the veteran 
complained of sinus problems, with headaches, epistaxis, and 
congestion.  

A November 1995 VA X-ray study states that the findings were 
consistent with pansinusitis.  

The veteran underwent a computed tomography scan of the 
sinuses in February 1996.  The findings were consistent with 
mild sinusitis, with a possible post-surgical change to the 
left medial maxillary sinus wall. 

March 1996 VA treatment records show that the veteran was 
seen for nasal obstruction and sinusitis secondary to a 
deviated septum.  Additional March 1996 records indicate that 
the veteran's headaches seemed to be nasal in origin.  

VA surgical records indicate that the veteran underwent nasal 
septoplasty in April 1996.  The diagnosis was nasal airway 
obstruction secondary to deviated septum.  

VA treatment records from May 1996 show that the veteran was 
post septoplasty.  He had experienced an infection, but it 
was clearing.  Additional May 1996 records state that the 
nasal septum was looking good.

November 1996 VA treatment records show that the veteran had 
developed a nasal infection.  The nares were boggy.  
Additional November 1996 records state that the infection had 
cleared, but had been bilateral.

VA treatment records from January 1997 state that the veteran 
had nasal congestion.  There was a diagnosis of chronic 
sinusitis in March 1997. 

A March 1997 computed tomography study revealed considerable 
inflammatory change and mucosal thickening in the frontal 
ethmoid and maxillary sinuses, with swelling of the 
turbinates.  

The veteran underwent a VA examination in August 1997.  He 
had a history of recurrent sinus problems with headaches, and 
had required treatment with multiple antibiotics.  The 
veteran had undergone septoplasty of the right nares due to 
partial nasal obstruction.  He continued to have sinus 
problems with headaches, which occurred anywhere from four to 
six times each week, and would last for several hours.  The 
veteran said he believed he was never without headaches and 
difficult breathing.  He was also noted to have a problem 
with other headaches and dementia, which was being treated by 
another doctor.  On examination, the nares were clear, but 
there was still a partial obstruction of the right nares.  No 
drainage from the sinus areas could be seen.  The veteran was 
nontender to percussion over the frontal and maxillary 
sinuses.  Pressure over the left orbital foramen was 
negative, but pressure over the right orbital foramen gave 
him almost immediate discomfort behind the eye and in the 
temporal area. The impression included recurrent sinusitis 
with headaches, and partial obstruction of the right nares.  
An X-ray study obtained at this time had an impression of 
stable sinuses with no evidence of acute disease.  There had 
been no change since a prior study in October 1996.  

October 1997 records indicate that the veteran underwent a 
neurologic examination at the request of the veteran's ear, 
nose, and throat physician.  The veteran said that he was 
experiencing four or five different types of headaches.  One 
of these was described by the veteran as a sinus headache, 
which was orbital foramen pressure.  He would experience 
knifelike sensations going through his temples that 
completely stopped his activities.  This happened one to 
several times each day.  The impression was post-traumatic 
vascular type headaches.  Follow up records from December 
1997 indicate that the veteran was on medication, and was no 
longer having daily headaches.  The impression was post-
traumatic migraines. 

VA treatment records dated January 1998 and March 1998 show 
that the veteran was seen for sinus infections.  June 1998 
records state that the veteran was beginning to develop 
another sinus infection characterized by nasal congestion and 
frontal area headaches with post nasal drainage.  Additional 
June 1998 records show that the infection had cleared within 
two weeks.  

A July 2001 computed tomography scan of the sinuses revealed 
minimal mucosal changes consistent with a history of chronic 
sinusitis primarily involving the maxillary and ethmoid 
sinuses, much improved since a 1997 examination. 

The veteran underwent a VA examination in August 2001.  He 
had a history of severe head and facial injuries from a fall 
in service.  Since then, he had been having signs and 
symptoms suggestive of recurrent sinusitis associated with 
migraine type headaches.  His sinus infections did not 
require hospitalization or prolonged periods of bed rest, but 
were treated with antibiotics.  The veteran reported migraine 
type headaches averaging two to three each month, as well as 
daily nonincapacitating headaches.  He had undergone a 
septoplasty, but continued to complain of persistent nasal 
stuffiness.  There was chronic crusting and drainage in spite 
of antibiotics.  A review of computed tomography studies 
revealed findings compatible with chronic sinusitis, but the 
most recent one had revealed much improved findings with only 
minimal involvement of the sinuses.  On examination, the 
septum was midline, but the nasal airway was compromised by 
hypertrophic inferior turbinates from a chronic rhinitis.  
There was about 50 percent obstruction on each side.  No 
infected drainage or crusting was currently present.  The 
impression was rhino-sinusitis.  The sinus infections were 
not incapacitating, but required treatment several times a 
month.  He also had classic migraines two to three times per 
month that were incapacitating for a day.  

The veteran underwent an additional VA examination in 
September 2002.  He reported experiencing sinusitis about 
five times every six months.  He generally did not seek 
antibiotic treatment, and had not done so in over a year.  He 
was unable to recall his last sinus infection, but reported 
he had missed work on two occasions during the last year due 
to his infections.  The veteran reported several types of 
headaches.  On examination, the veteran had narrow nasal 
passages, with bilateral nasal congestion.  The sinuses were 
tender to palpation.  The assessments included post-traumatic 
headaches, cluster-like headaches, sinus headaches, and 
stress headaches, and a history of chronic sinusitis.  The 
veteran had some minimal mucosal membrane in the floors of 
both maxillary sinuses.  The current examination correlated 
with a 1997 study, and the sinuses were now markedly improved 
on comparison.

The Board finds that entitlement to an evaluation in excess 
of 30 percent for sinusitis is not warranted under either the 
old or new regulations at any point during the appeal.  

The veteran underwent nasal septoplasty in April 1996.  This 
is the only surgery that has been required for his 
disability.  There is no evidence of repeated operations.  VA 
treatment records show that the was seen for three infections 
in 1996, and three infections in 1998.  He reported recurrent 
infections on examination in August 2001 that did not require 
bed rest, but did require antibiotics.  The veteran indicated 
he had about 10 infections each year at the September 2002 
examination, but that he had not been treated with 
antibiotics in over a year, and that his infections caused 
him to miss work on two occasions the previous year.  The 
examiner noted improvement since 1997.  The Board finds that 
this symptomatology more nearly resembles that of severe 
sinusitis with frequently incapacitating recurrences, severe 
and recurrent headaches, and purulent discharge or crusting 
that merited a 30 percent evaluation under the old 
regulation.  There is no evidence of the repeated operations, 
or the chronic osteomyelitis requiring repeat curettage that 
is required for a 50 percent evaluation.  38 C.F.R. § 4.97, 
Code 6510 (1996).  

Similarly, when the veteran's disability is evaluated under 
the current rating code, his symptoms more nearly resemble 
those of three or more incapacitating episodes per year or 
more than six non-incapacitating episodes a year 
characterized by headaches, pain, and discharge that warrants 
a 30 percent evaluation.  There is no evidence of repeated 
surgeries.  The August 2001 and September 2002 examinations 
indicate that the veteran experiences about ten episodes of 
infection each year, two of which cause him to miss work.  
These examinations revealed few if any current findings, 
which indicates that the veteran does not have the chronic 
osteomyelitis or near constant sinusitis required for a 50 
percent evaluation.  Therefore, as the criteria for a 50 
percent evaluation have not been met, an increased evaluation 
is not merited.  In reaching this decision, the Board has 
noted that the veteran is in receipt of a separate 50 percent 
evaluation for post-traumatic migraine headaches.  Those 
headaches which have been attributed to the veteran's 
sinusitis have been considered by the Board in the evaluation 
of the veteran's disability, as was requested by the 
veteran's representative.  However, even with consideration 
of this symptom, the remaining criteria for a 50 percent 
evaluation are still not met.  38 C.F.R. §§ 4.7, 4.97, Code 
6510.  

Right Knee

Entitlement to service connection for the residuals of a 
right patella fracture with degenerative change was 
established in an August 1995 rating decision.  A single 10 
percent evaluation was assigned for this disability under the 
rating codes for both traumatic arthritis and other 
impairment of the knee, effective from December 1994.  This 
evaluation was increased to the current 20 percent rating in 
a June 1996 rating decision, also effective from December 
1994.  The 20 percent evaluation was based on the veteran 
having moderate impairment under rating code 38 U.S.C.A. 
§ 4.71a, Code 5257.  

The rating code for traumatic arthritis states that arthritis 
due to trauma, substantiated by X-ray findings, is evaluated 
as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as zero 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  Flexion 
that is limited to 15 degrees is evaluated as 30 percent 
disabling.  Limitation of flexion to 30 degrees merits a 20 
percent evaluation.  Limitation of flexion to 45 degrees 
warrants a 10 percent evaluation.  Limitation of flexion to 
60 degrees is evaluated as zero percent disabling.  38 C.F.R. 
§ 4.71a, Code 5260.  

Under the rating code for other impairment of the knee, 
impairment resulting in severe recurrent subluxation or 
lateral instability is evaluated as 30 percent disabling.  
Moderate impairment of the knee due to recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
Slight impairment merits a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5257.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

In part, 38 C.F.R. § 4.59 indicates that it is the intention 
of the rating schedule to recognize painful motion with joint 
or periarticular pathology as productive of disability.  
Joints that are actually painful, unstable, or malaligned due 
to healed injury were to be recognized as entitled to at 
least the minimum compensable rating for the joint.  The 
general counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  In August 
1998, VA general counsel issued VAOPGCPREC 9-98, which stated 
that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not appear to involve 
limitation of motion, and another diagnostic code predicated 
upon limitation of motion may be applicable, the other 
diagnostic code must be considered.  For a knee disability 
rated under 38 C.F.R. § 4.71, Code 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under 38 C.F.R. § 4.71, Codes 
5260 or 5261 does not need to be compensable but must at 
least meet the criteria for a zero percent rating.  In this 
opinion, General Counsel, citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that even if the claimant 
technically has full range of motion but the motion is 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and section 4.59 would be available. 

The veteran was afforded a VA examination in March 1995.  He 
was noted to have sustained a comminuted fracture of his 
right patella during service.  He had undergone surgical 
repair of the right patella.  The right knee was still 
painful when he had to do any long walking, and it would hurt 
with weather changes.  He complained of crepitus, and said it 
was difficult to go up stairs because his knee did not want 
to support him.  On examination, the veteran had marked 
subpatellar crepitus and cracking of the patella, and there 
was pain on motion of the patella.  Two screws were palpable.  
He had stable medial and collateral ligaments, and a negative 
anterior drawer sign.  When he tried to walk on his heels, he 
had marked difficulty just trying to support himself with his 
right knee, and was easily knocked off balance.  He was able 
to walk on his toes.  The impression was right knee 
subpatellar chondromalacia with probable internal derangement 
and arthritic degeneration, and screws in the patella.  An X-
ray study conducted at this time showed two orthopedic screws 
in the right patella, but was otherwise normal.  

The veteran underwent a VA fee basis examination of his right 
knee in April 1995.  He complained of subpatellar pain 
associated with climbing steps, and deep knee bending.  On 
examination, the range of motion of the knees was normal.  
There was some weakness to right knee extension with 
complaint of pain in the subpatellar area.  There was marked 
subpatellar crepitation of the right knee.  The collateral 
and cruciate ligaments were intact.  There was no effusion, 
but percussion and palpation upon the patella elicited pain.  
An X-ray study of the right knee revealed two metallic screws 
in place, which were not causing any difficulty.  There was 
marked disruption to the underside of the patella, 
particularly in the lower one half.  The impression was 
degenerative changes due to trauma of the underside of the 
patella.  

VA treatment records from September 1995 show that the 
veteran was seen with complaints of right knee pain.  

A November 1995 VA X-ray study of the right knee showed 
postoperative changes on the right side.  

VA treatment records from March 1996 revealed anterior 
cruciate ligament instability and quadriceps wasting.  A 
March 1996 magnetic resonance imaging study revealed small 
right knee effusion with partial lateral collateral ligament 
defect.  No meniscus tear was visible.  April 1996 records 
continued to show positive signs of instability.

The veteran underwent surgery for his right knee disability 
in July 1996.  Prior to surgery, the possibility of an 
anterior cruciate tear with instability was noted.  The 
postoperative diagnosis was status post fracture of the 
patella, open reduction internal fixation with normal 
anterior cruciate and no instability.  

At an August 1997 VA examination, the veteran reported using 
a knee brace for any type of activity.  He had near chronic 
knee pain, and said it was quite unstable with walking, 
especially on uneven ground.  On examination, the veteran 
would stumble when walking on his heels.  He was able to do a 
deep knee bend all the way down, but primarily used his left 
knee to return to an erect position.  The medial and 
collateral ligaments were stable.  There was some subpatellar 
chondromalacia, and pain on motion of the patella.  The 
impression included subpatellar chondromalacia of the right 
patella to rule out arthritic degeneration of the right knee.  
An X-ray study conducted at this time revealed mild medial 
joint space narrowing.  The impression was stable orthopedic 
fixation, and no acute bony injuries.  

VA treatment records from July 1998 state that there is 
significant atrophy of the right quadriceps muscle.  There 
was no ligamentous instability.  

The veteran underwent a VA examination of the joints in 
August 1998.  He reported daily swelling and pain with 
ambulation, although he was still able to work full-time as a 
maintenance worker on his feet all day.  The veteran 
indicated that by the end of the day his pain could be quite 
severe.  He reported popping and clicking of the knee.  The 
veteran said he had a sensation of instability.  On 
examination, there was no visible swelling of the knees.  
There was tenderness of the patella.  The veteran had full 
range of motion, to include full extension and 140 degrees of 
flexion.  He walked with a normal gait.  The veteran noted 
that he had been sitting all day, so he was not experiencing 
pain or swelling at the examination.  The impression was 
bilateral knee pain, right greater than left, unremarkable 
examination.  

The veteran underwent arthroscopy of the right knee followed 
by shaving and lateral release of the patellofemoral joint in 
September 1998.  The postoperative diagnoses included 
patellofemoral arthrosis, and chondromalacia of the right 
knee.  

At a July 2001 VA fee basis examination, the veteran reported 
discomfort in his right knee since his injury in service.  
The pain was rated as moderate to severe depending on 
activity level.  It would increase after being on his feet 
for 10 to 12 hours a day.  He noticed swelling of the knee, 
as well as what he described as intermittent locking and 
giving way.  He also said his right leg tired more easily 
than the left.  On examination, the veteran walked with a 
normal gait.  The right knee had a small effusion.  He had 
full extension, and flexion was to 120 degrees.  There was 
mild tenderness noted about the patella, but no joint line 
tenderness.  There was no instability to varus or valgus 
stress in extension or in flexion.  An X-ray study revealed 
narrowing of the lateral portion of the right patella femoral 
joint with screws in the patella.  The impression was patella 
femoral arthritis status post right patellar fracture.  The 
examiner added that this disability led to pain on activities 
requiring the knee to be bent, particularly if under a load 
due to squatting, or climbing stairs or ladders.  These 
activities would be limited due to pain.  There was no 
evidence of subluxation, instability, ankylosis, or 
impairment of the tibia and fibula.  The findings indicted 
that pain could significantly limit functional ability during 
flare-ups or with prolonged use.  

The veteran underwent an examination by a VA nurse 
practitioner in September 2002.  The veteran rated his daily 
pain as seven on a scale to ten.  Other symptoms included 
weakness, swelling, and instability.  He wore a knee brace as 
needed, but did not have one at the examination.  The right 
knee had 112 degrees of flexion, and zero degrees of 
extension, with mild effusion.  The assessments included 
history of bilateral knee pain, right greater than left.  

September 2002 VA orthopedic treatment records state the 
veteran had full range of motion, with no pain.  There was 
tenderness of the medial and lateral joint lines.  There was 
some posterior cruciate ligament laxity, and a positive 
drawer sign test.  The remaining ligaments were stable.  The 
assessments included right knee patello-femoral syndrome, and 
posterior cruciate ligament laxity.  

The Board finds that entitlement to an evaluation in excess 
of 20 percent under the rating code for other impairment of 
the knee is not warranted.  The records from 1996 show 
instability.  However, the veteran underwent surgery for 
repair of the anterior cruciate ligament in July 1996.  
Subsequently, the veteran continued to report feelings of 
instability in his knee.  However, records from August 1997, 
July 1998, and July 2001 all found that there was no evidence 
of instability, and the July 2001 examination added that 
there was no subluxation.  It was not until the September 
2002 examinations that objective evidence of instability 
began to be noted, and this was described as posterior 
cruciate ligament laxity.  The remaining ligaments were 
stable, and subluxation was not noted.  The Board finds that 
these symptoms cannot be characterized as greater than 
moderate impairment, and that an evaluation in excess of 20 
percent is not warranted under this rating code.  38 C.F.R. 
§ 4.71a, Code 5257.  

The Board has also considered entitlement to a separate 
evaluation for arthritis, as required by VAOPGCPREC 9-98.  
None of the evidence demonstrates that the veteran has a 
reduction in the range of motion that would be compensable 
under 38 C.F.R. § 4.71a, Codes 5260 or 5261.  However, the 
veteran voices credible complaints of constant right knee 
pain with increased pain and decreased range of motion upon 
prolonged use.  The July 2001 VA examiner specifically stated 
that the veteran's disability led to pain on activities 
requiring the knee to be bent, and that these activities 
would be limited due to pain.  He further opined that this 
pain could significantly limit functional ability during 
flare-ups or prolonged use.  His clinical records demonstrate 
right knee swelling with x- ray confirmed degenerative 
changes.  These findings establish entitlement to a 10 
percent rating, separate from the 20 percent rating under 
Diagnostic Code 5257, under Diagnostic Code 5010-5003.  
VAOPGCPREC 9-98 (August 14, 1998); 38 C.F.R. §§ 4.40, 4.45. 

III. Total Rating

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

In this case, the veteran is in receipt of a combined 90 
percent evaluation for his service connected disabilities.  
Therefore, he has met the schedular requirements for 
consideration of a total rating.  38  C.F.R. Part 3, §§ 
3.340, 4.16(a).  

The Board must find that the veteran is not entitled to a 
total rating based on individual unemployability.  The 
evidence shows that the veteran works on a full-time basis.  

The veteran underwent a vocational evaluation in January 
1997.  This determined that his only physical limitations 
were that he was restricted to medium lifting, with no 
continuous climbing or stooping.  The August 1998 VA 
orthopedic examination noted that although the veteran 
sometimes experienced pain at the end of the day, he worked 
full-time as a maintenance worker.  An October 1998 
psychiatric examination showed that the veteran worked at 
Yellowstone National Park in a seasonal job, and that he 
worked primarily in the area of maintenance.  Statements from 
two of the veteran's supervisors were received in June 1999.  
These statements comment on the veteran's headaches and 
claimed seizures, but also note that the veteran had worked 
at Yellowstone for the previous two years.  The testimony 
from the June 1999 hearing indicates that the veteran is a 
seasonal worker at Yellowstone Park.  The March 2002 
statement from the veteran's chiropractor indicates that the 
veteran continues to be employed with the National Park 
Service.  Therefore, it is apparent that the veteran's 
service connected disabilities do not render him 
unemployable.  The veteran does not contend, and there is no 
evidence to show that the veteran's job is considered 
marginal employment.  Therefore, as the veteran remains 
capable of performing the physical and mental acts required 
by employment, individual unemployability has not been 
established, and entitlement to a total rating is not 
merited.  38 C.F.R. 4.16.  


ORDER

Entitlement to service connection for a seizure disorder is 
denied. 

Entitlement to an evaluation in excess of 30 percent for the 
residuals of multiple facial fractures with sinusitis and 
status post septoplasty is denied. 

The veteran is entitled to a 20 percent rating for the 
residuals of a right knee fracture and a separate 10 percent 
rating for traumatic arthritis of the right knee.  To this 
extent, the appeal is granted, subject to regulations 
governing awards of monetary benefits. 

(CONTINUED ON NEXT PAGE)


Entitlement to a total disability rating based on individual 
unemployability is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

